Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-15 directed to a set of drilling template and an anchor non-elected without traverse.  Accordingly, claims 10-15 been cancelled.
ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-9 are allowed. The art of record does not teach or render obvious a method of manufacturing at least one bone anchor and a corresponding drilling template including designing, starting from said three-dimensional digital image and the selected position and orientation for the screws, the anchor plate with, for each of the screws, a recess in the anchor plate with an axis which coincides with the borehole axis in order to make it possible for the anchor plate to be fixed to the bone through this recess in the anchor plate, wherein said screws extend in the bone according to the selected position and orientation, designing the shape of the drilling template so as to be placed against the free side of the anchor plate, and designing the drilling template with, for each of the screws, a cylindrical recess in the drilling template having a central axis for guiding a drill or a cutter, wherein the borehole axis for each of the screws for fixing the anchor plate to the surface of the bone coincides with said central axis of the corresponding cylindrical recess of the drilling template and the central axis of the cylindrical recess of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772